DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 9 December 2021 has been entered. The following is in reply to the Amendments and Arguments.
Claims amended: 1, 2, 14, 16, 18 
Claims cancelled: none
Claims added: none
Claims currently pending: 1-20
Response to Arguments
Applicant refers largely to newly amended claim limitations, "identify a user identification stored at the device, the user identification corresponding to a first transaction; receive information from a scan of a machine-readable indication, the information including a unique identifier; relate the user identification to the unique identifier based on the scan;" and argues that the previously applied references of Tarailo in view of Anderson fail to teach these elements. However, an additional reference (Anderson US 2016/0071373 A1) which is referred to herein as A2, is incorporated into Anderson and teaches the newly amended features as described in the grounds of rejection presented herein. Therefore, Applicant's arguments with respect to the prior art rejections under 35 U.S.C. § 102/103 found in the previous office action are moot in view of the new grounds of rejection presented herein which were necessitated by Applicant's amendments to  the claims.
All other arguments have been considered and are not persuasive or are believed to have been addressed and therefore moot in view of the new grounds of rejection below.
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-16, and 18-20 is/are rejected under under 35 U.S.C. 103 as being unpatentable over Tarailo et al. (Pub. #: US 2015/0193806 A1) in view of Anderson et al. (Pub. #: US 2017/0092076 A1 which incorporates US 2016/0071373 A1 in paragraph 0062, the 2017 reference will be referred to herein as Anderson while the 2016 reference with be referred to herein as A2).
Claim 1:
A device comprising: a processor coupled to a memory device, the memory device containing instructions that, when executed by the processor, cause the processor to perform operations to:
(Tarailo: 0077, 0078, 0080)

send a request, including the user identification 
(Tarailo: Figure 9, Figure 8B, 0066, and "[0067] FIGS. 8A and 8B show flow diagrams of the mobile communication device application program 117 of FIG. 2. Once downloaded on the mobile device 115, the application program 117 may require the user to login and provide certain demographic data. Demographic data may include the information included in a social media shared login such as name, email, gender, and date of birth, etc. The login data and credentials may be stored on the mobile device 115. In this manner, a user will not need to type any login information when launching the application 117. As such, a customer may quickly and easily access the scan capability of the mobile device increasing the likelihood that a customer will immediately scan the merchant's survey code and participate in the survey. Once the user is logged in and their login credentials verified, the application may retrieve initial data such as existing offers, surveys, rewards, alerts, statistics, etc." and "[0069] FIG. SB shows the flow of three main functions of the mobile application (117: FIG. 2), including Scan Offer, Redeem Reward, and Trade Reward. These functions are discussed in further detail below. To scan an offer, as shown in FIG. 9, an input (e.g., a camera) of the mobile device 115 focuses on a printed survey display code 605 such as a bar code or QR code on a customer receipt 119. The data directs the application 117 to retrieve the corresponding survey from the system's survey database 104. In some embodiments, the survey display code 605 comprises a web address that directs mobile devices 115 that do not have the mobile application 117 installed to a website where the application 117 may be downloaded. This further increases the chances of the survey being immediately taken." and "[0046]…It should be noted that the customer need not access the system 100 with the mobile communications device 115b in order to trade the customer's reward, but that the customer may trade via another interface (not shown) connected to the network 103, via a non-mobile device, e.g., a desktop computer.")
receive the webpage from the web server, the webpage including a coupon associated with the user identification using a browser attribute of the webpage; 
Tarailo: "[0072] As an example, FIG. 10A shows an exemplary survey that is ready for submission. Once the survey is submitted and the results uploaded to the system's response repository 106b, the reward associated with survey is transferred to the user's reward library 106c and is communicated to the customer with a reward screen, such as in FIG. 10B. Additionally, the user may be presented with the landing page for the merchant's target social media. Because the user has just been given a nice deal associated with the reward, it is more likely that the user will want to join the merchant's social media, e.g., Face book or Twitter page.")
receive a user selection of a destination for the coupon; and send the coupon to the destination.
(Tarailo: "[0074] To trade the reward on the screen in FIG. 10B rather than redeem the reward, the user may again tap on the reward or may swipe the reward in the opposite direction as a redeem swipe, e.g., to the right. The user may then select to trade the reward on the screen in FIG. llA. At this point, the user accesses a trading screen of FIG. 12A where the user may then select another user's reward to propose a trade. Once the trade is proposed, a notification may be sent to the prospective trading user. In a counterpart screen of FIG. 12B, the particular user is presented with the option to trade and may then accept the trade or reject the trade.")
As for the strike-through limitations: Tarailo teaches redemption of coupons at a point of sale device in at least 0066 and 0073 such that the second transaction can be conducted at a POS device. Tarailo does not appear specify, "
It would have been obvious to one of ordinary skill in the art to apply the technique of tracking a user anonymously using the printed codes as taught by Anderson to the system of providing coupons to a user after they select a link (or QR code) on a receipt for a transaction. Motivation to do so comes from enhancing the privacy of the user while still maintaining the ability of a facility to track user actions (0004).
Claim 2:
wherein the machine-readable indication includes a QR code, a barcode, or a short uniform resource locator (URL).
(Tarailo: "[0069] FIG. SB shows the flow of three main functions of the mobile application (117: FIG. 2), including Scan Offer, Redeem Reward, and Trade Reward. These functions are discussed in further detail below. To scan an offer, as shown in FIG. 9, an input (e.g., a camera) of the mobile device 115  focuses on a printed survey display code 605 such as a bar code or QR code on a customer receipt 119. The data directs the application 117 to retrieve the corresponding survey from the system's survey database 104. In some embodiments, the survey display code 605 comprises a web address that directs mobile devices 115 that do not have the mobile application 117 installed to a website where the application 117 may be downloaded. This further increases the chances of the survey being immediately taken.")
Claim 3:

(Tarailo: 0077)
Claim 4:
wherein the destination is an email address, a phone number, a printer, or a messaging application.
(Tarailo: "[0046] Briefly, a customer may access the system 100 with the mobile communications device 115a in order to for example, scan his customer receipt 119, take a survey, receive a reward for completing the survey, and trade that reward with a user accessing a second mobile communications device 115b. It should be noted that the customer need not access the system 100 with the mobile communications device 115b in order to trade the customer's reward, but that the customer may trade via another interface (not shown) connected to the network 103, via a non-mobile device, e.g., a desktop computer." and "[0068] In some embodiments, certain rewards may be initially populated into a user's reward library, in some embodiments, the initial rewards may be populated based on the provided demographic data. In some embodiments, rewards may only be traded among users who have downloaded the mobile application. The application makes use of its own 'mutual friends' list. This is a group of users that have mutually agreed to friend each other on or through the mobile device application. Mutual friends may have access to view each other's reward libraries. A user may search through each of her friends' reward libraries for a reward that she would like to initiate a trade. The user may search all of her friends for a particular friend or may search all of her friends for a specific reward. In one embodiment, a user may search a consolidated library of all users. In this embodiment, users who are not mutual friends may trade anonymously. Additionally, users may invite other users by typing their email or by designating a contact list or certain people in the mobile device's contact list as an invite group.")
Claim 5:
wherein the processor is further to register a user corresponding to the user identification using the email address or the phone number.
Tarailo: "[0068] In some embodiments, certain rewards may be initially populated into a user's reward library, in some embodiments, the initial rewards may be populated based on the provided demographic data. In some embodiments, rewards may only be traded among users who have downloaded the mobile application. The application makes use of its own 'mutual friends' list. This is a group of users that have mutually agreed to friend each other on or through the mobile device application. Mutual friends may have access to view each other's reward libraries. A user may search through each of her friends' reward libraries for a reward that she would like to initiate a trade. The user may search all of her friends for a particular friend or may search all of her friends for a specific reward. In one embodiment, a user may search a consolidated library of all users. In this embodiment, users who are not mutual friends may trade anonymously. Additionally, users may invite other users by typing their email or by designating a contact list or certain people in the mobile device's contact list as an invite group.")
Claim 6:
wherein the coupon includes a second machine- readable indication used to complete a third transaction.
(Tarailo: "[0073] To redeem a reward, a user may tap on the reward or slide the reward in one direction, e.g., to the left, and select a redeem icon on a following screen as in FIG. llA. To then redeem the reward in a following screen of FIG. llB, for example, a user may either manually enter the location code or may scan the bar or QR location code by pressing the camera icon 540. Additionally, the code may be scanned wirelessly, as described above, through an RFID or NFC for example. The result is shown in the screen of FIG. llC. A resulting message lets the merchant know that the reward has been redeemed and cannot be re-used. Additionally, while setting up the parameters of the offer, the merchant may specify that the redeemer can present the merchant with a promotion code 550. Such codes are useful for interfacing with a merchant's POS system.")
Claim 7:
when used to complete the third transaction, the second machine-readable indication is scanned at a point of sale (POS) device.
Tarailo: "[0073] To redeem a reward, a user may tap on the reward or slide the reward in one direction, e.g., to the left, and select a redeem icon on a following screen as in FIG. llA. To then redeem the reward in a following screen of FIG. llB, for example, a user may either manually enter the location code or may scan the bar or QR location code by pressing the camera icon 540. Additionally, the code may be scanned wirelessly, as described above, through an RFID or NFC for example. The result is shown in the screen of FIG. llC. A resulting message lets the merchant know that the reward has been redeemed and cannot be re-used. Additionally, while setting up the parameters of the offer, the merchant may specify that the redeemer can present the merchant with a promotion code 550. Such codes are useful for interfacing with a merchant's POS system.")
Claim 8:
wherein the processor is further to, in response to the third transaction being completed, associate the third transaction with the user identification.
(Tarailo: "[0073] To redeem a reward, a user may tap on the reward or slide the reward in one direction, e.g., to the left, and select a redeem icon on a following screen as in FIG. llA. To then redeem the reward in a following screen of FIG. llB, for example, a user may either manually enter the location code or may scan the bar or QR location code by pressing the camera icon 540. Additionally, the code may be scanned wirelessly, as described above, through an RFID or NFC for example. The result is shown in the screen of FIG. llC. A resulting message lets the merchant know that the reward has been redeemed and cannot be re-used. Additionally, while setting up the parameters of the offer, the merchant may specify that the redeemer can present the merchant with a promotion code 550. Such codes are useful for interfacing with a merchant's POS system.")
Claim 9:
wherein the user identification was previously stored in a database and associated with a previous transaction.
(Tarailo: Figure 9, Figure 8B, and "[0067] FIGS. SA and SB show flow diagrams of the mobile communication device application program 117 of FIG. 2. Once downloaded on the mobile 
Claim 11:
wherein the processor is further to: register a user account for a user; and associate the user identification, the coupon, and the second transaction with the user account.
(Tarailo: 0067, "[0042] As solutions to overcome the problems mentioned previously, a customer loyalty platform is used to enhance a customer's experience. Referring to FIG. 2, a system 100 for a reward trading platform and generating customer feedback via a network 103 (e.g., the Internet) is schematically illustrated according to certain teachings of the present disclosure. The system 100 includes a server system 102 operatively coupled to a database system 104 having a survey repository 106a, a survey response repository 106b, an offer/reward 
Claim 12:
wherein the processor is further to: detect a third transaction including a second coupon associated with a second user identification and at least one coupon associated with the user identification; and merge associated transactions and coupons of the user identification with associated transactions and coupons of the second user identification.
(Tarailo: "[0042] As solutions to overcome the problems mentioned previously, a customer loyalty platform is used to enhance a customer's experience. Referring to FIG. 2, a system 100 for a reward trading platform and generating customer feedback via a network 103 (e.g., the Internet) is schematically illustrated according to certain teachings of the present disclosure. The system 100 includes a server system 102 operatively coupled to a database system 104 having a survey repository 106a, a survey response repository 106b, an offer/reward repository 106c, among other database elements for tracking merchants, customers, surveys, offers, rewards, and the like as disclosed herein." and "[0076] The Offer Reports in FIG. 13C let a merchant know if the rewards that they are offering are being used, if the rewards are being traded, and where and when they are being redeemed. Merchants can quickly get a feel for how many rewards were used and how many outstanding rewards are still active. The Offer Report may include information such as number of offers redeemed, number of trades, the date awarded, the date traded, the date redeemed, the redeem location, and the offer's expiration date.")
Claim 13:
wherein the coupon is not identified on the receipt.
(Tarailo: "[0072] As an example, FIG. lOA shows an exemplary survey that is ready for submission. Once the survey is submitted and the results uploaded to the system's response repository 106b, the reward associated with survey is transferred to the user's reward library 106c and is communicated to the customer with a reward screen, such as in FIG. lOB. Additionally, the user may be presented with the landing page for the merchant's target social media. Because the 
Claim 14:
A method comprising: 
(Tarailo: Figure 9, Figure 8B, and "[0067] FIGS. SA and SB show flow diagrams of the mobile communication device application program 117 of FIG. 2. Once downloaded on the mobile device 115, the application program 117 may require the user to login and provide certain demographic data. Demographic data may include the information included in a social media shared login such as name, email, gender, and date of birth, etc. The login data and credentials may be stored on the mobile device 115. In this manner, a user will not need to type any login information when launching the application 117. As such, a customer may quickly and easily access the scan capability of the mobile device increasing the likelihood that a customer will immediately scan the merchant's survey code and participate in the survey. Once the user is logged in and their login credentials verified, the application may retrieve initial data such as existing offers, surveys, rewards, alerts, statistics, etc." and "[0069] FIG. SB shows the flow of three main functions of the mobile application (117: FIG. 2), including Scan Offer, Redeem Reward, and Trade Reward. These functions are discussed in further detail below. To scan an offer, as shown in FIG. 9, an input (e.g., a camera) of the mobile device 115  focuses on a printed survey display code 605 such as a bar code or QR code on a customer receipt 119. The data 
receiving the webpage from the web server, the webpage including a coupon associated with the user identification using a browser attribute of the webpage; 
(Tarailo: "[0072] As an example, FIG. lOA shows an exemplary survey that is ready for submission. Once the survey is submitted and the results uploaded to the system's response repository 106b, the reward associated with survey is transferred to the user's reward library 106c and is communicated to the customer with a reward screen, such as in FIG. lOB. Additionally, the user may be presented with the landing page for the merchant's target social media. Because the user has just been given a nice deal associated with the reward, it is more likely that the user will want to join the merchant's social media, e.g., Face book or Twitter page.")
receiving a user selection of a destination for the coupon; and sending the coupon to the destination.
(Tarailo: "[0074] To trade the reward on the screen in FIG. lOB rather than redeem the reward, the user may again tap on the reward or may swipe the reward in the opposite direction as a redeem swipe, e.g., to the right. The user may then select to trade the reward on the screen in FIG. llA. At this point, the user accesses a trading screen of FIG. 12A where the user may then select another user's reward to propose a trade. Once the trade is proposed, a notification may be sent to the prospective trading user. In a counterpart screen of FIG. 12B, the particular user is presented with the option to trade and may then accept the trade or reject the trade.")
As for the strike-through limitations: Tarailo teaches redemption of coupons at a point of sale device in at least 0066 and 0073 such that the second transaction can be conducted at a 
It would have been obvious to one of ordinary skill in the art to apply the technique of tracking a user anonymously using the printed codes as taught by Anderson to the system of providing coupons to a user after they select a link (or QR code) on a receipt for a transaction. Motivation to do so comes from enhancing the privacy of the user while still maintaining the ability of a facility to track user actions (0004).
Claim 15:
wherein the machine-readable indication includes a QR code, a barcode, or a short uniform resource locator (URL).
Tarailo: "[0069] FIG. SB shows the flow of three main functions of the mobile application (117: FIG. 2), including Scan Offer, Redeem Reward, and Trade Reward. These functions are discussed in further detail below. To scan an offer, as shown in FIG. 9, an input (e.g., a camera) of the mobile device 115  focuses on a printed survey display code 605 such as a bar code or QR code on a customer receipt 119. The data directs the application 117 to retrieve the corresponding survey from the system's survey database 104. In some embodiments, the survey display code 605 comprises a web address that directs mobile devices 115 that do not have the mobile application 117 installed to a website where the application 117 may be downloaded. This further increases the chances of the survey being immediately taken.")
Claim 16:
wherein the user device is a mobile device.
(Tarailo: 0077)
Claim 18:
At least one machine-readable medium including instructions for associating a user with a transaction, which when executed by a machine, cause the machine to: 
(Tarailo: 0077, 0078, 0080)

send a request, including a user identification 
(Tarailo: Figure 9, Figure 8B, 0066, and "[0067] FIGS. SA and SB show flow diagrams of the mobile communication device application program 117 of FIG. 2. Once downloaded on the 
receive the webpage from the web server, the webpage including a coupon associated with the user identification using a browser attribute of the webpage;
(Tarailo: "[0072] As an example, FIG. lOA shows an exemplary survey that is ready for submission. Once the survey is submitted and the results uploaded to the system's response repository 106b, the reward associated with survey is transferred to the user's reward library 106c and is communicated to the customer with a reward screen, such as in FIG. lOB. Additionally, the user may be presented with the landing page for the merchant's target social media. Because the 
receive a user selection of a destination for the coupon; and send the coupon to the destination.
(Tarailo: "[0074] To trade the reward on the screen in FIG. lOB rather than redeem the reward, the user may again tap on the reward or may swipe the reward in the opposite direction as a redeem swipe, e.g., to the right. The user may then select to trade the reward on the screen in FIG. llA. At this point, the user accesses a trading screen of FIG. 12A where the user may then select another user's reward to propose a trade. Once the trade is proposed, a notification may be sent to the prospective trading user. In a counterpart screen of FIG. 12B, the particular user is presented with the option to trade and may then accept the trade or reject the trade.")
As for the strike-through limitations: Tarailo teaches redemption of coupons at a point of sale device in at least 0066 and 0073 such that the second transaction can be conducted at a POS device. Tarailo does not appear specify, "
It would have been obvious to one of ordinary skill in the art to apply the technique of tracking a user anonymously using the printed codes as taught by Anderson to the system of providing coupons to a user after they select a link (or QR code) on a receipt for a transaction. Motivation to do so comes from enhancing the privacy of the user while still maintaining the ability of a facility to track user actions (0004).
Claim 19:
further comprising instructions to register a user account for a user and associate the user identification, the coupon, and the second transaction with the user account.
(Tarailo: "[0068] In some embodiments, certain rewards may be initially populated into a user's reward library, in some embodiments, the initial rewards may be populated based on the provided demographic data. In some embodiments, rewards may only be traded among users who have downloaded the mobile application. The application makes use of its own 'mutual friends' list. This is a group of users that have mutually agreed to friend each other on or through the mobile device application. Mutual friends may have access to view each other's reward libraries. A user may search through each of her friends' reward libraries for a reward that she would like to initiate a trade. The user may search all of her friends for a particular friend or may search all of her friends for a specific reward. In one embodiment, a user may search a consolidated library of all users. In this embodiment, users who are not mutual friends may trade anonymously. Additionally, users may invite other users by typing their email or by designating a contact list or certain people in the mobile device's contact list as an invite group.")
Claim 20:
detect a third transaction including a second coupon associated with a second user identification and at least one coupon associated with the user identification; and merge 
(Tarailo: "[0042] As solutions to overcome the problems mentioned previously, a customer loyalty platform is used to enhance a customer's experience. Referring to FIG. 2, a system 100 for a reward trading platform and generating customer feedback via a network 103 (e.g., the Internet) is schematically illustrated according to certain teachings of the present disclosure. The system 100 includes a server system 102 operatively coupled to a database system 104 having a survey repository 106a, a survey response repository 106b, an offer/reward repository 106c, among other database elements for tracking merchants, customers, surveys, offers, rewards, and the like as disclosed herein." and "[0076] The Offer Reports in FIG. 13C let a merchant know if the rewards that they are offering are being used, if the rewards are being traded, and where and when they are being redeemed. Merchants can quickly get a feel for how many rewards were used and how many outstanding rewards are still active. The Offer Report may include information such as number of offers redeemed, number of trades, the date awarded, the date traded, the date redeemed, the redeem location, and the offer's expiration date.")
Claim(s) 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarailo et al. (Pub. #: US 2015/0193806 A1) in view of Anderson et al. (Pub. #: US 2017/0092076 A1 which incorporates US 2016/0071373 A1 in paragraph 0062, the 2017 reference will be referred to herein as Anderson while the 2016 reference with be referred to herein as A2) in view of Bova (Pub. #: US 2011/0238479 A1).
Claim 10:
Tarailo does not appear to specify use of a cookie for identification purposes. However, Bova teaches utilizing a browser cookie to identify a particular user for coupon purposes in at least 0041 and 0042.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tarailo with the identification of users via browser cookies as taught by Bova. Motivation to do so comes from the knowledge of one of ordinary skill in the art that removing the 
Claim 17:
Tarailo does not appear to specify use of a cookie for identification purposes. However, Bova teaches utilizing a browser cookie to identify a particular user for coupon purposes in at least 0041 and 0042.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tarailo with the identification of users via browser cookies as taught by Bova. Motivation to do so comes from the knowledge of one of ordinary skill in the art that removing the requirement to present login information each time a user visits a websites increases a user's ease of use of a website and therefore, increases the likelihood a user will use the website (Tarailo: 0067).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        

/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688